Citation Nr: 0933009	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  06-19 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the January 9, 2006 Board decision which denied 
entitlement to a separate disability rating in excess of 10 
percent for hypertension, on and after January 12, 1998, may 
be revised on the basis of clear and unmistakable error 
(CUE).  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active service from June 1976 to January 
1979.  

This matter arises as an exercise of original jurisdiction of 
the Board of Veterans' Appeals (Board) under 38 U.S.C.A. § 
7111 (West 2002) pursuant to a May 2006 statement from the 
moving party alleging CUE in a January 9, 2006 Board decision 
that affirmed decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico.  

When the case was previously before the Board, in November 
2007, the motion to revise the Board's previous decision was 
denied.  The Veteran appealed to the Court of Appeals for 
Veterans Claims (Court).  The Court requires that all 
documents transmitted to it be translated into English.  Some 
of the documents in the claims file had not been translated.  
The Board's decision was vacated and the case remanded so the 
documents could be translated.  The documents identified in 
the Court's decision have been translated.  A remand by the 
Court contemplates a complete review of the case by the 
Board.  In this instance, a complete review, including the 
newly translated documents has been made.  

The Veteran recently reported elevation of his blood pressure 
readings, asserting that a higher rating is warranted.  The 
claim for an increased rating is referred to the RO for 
appropriate action.  


FINDING OF FACT

The record does not reveal the kind of error of fact or law 
in the Board's January 9, 2006, decision that, when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  



CONCLUSION OF LAW

The criteria for revision or reversal of the January 9, 2006 
decision of the Board on the basis of CUE are not met. 38 
U.S.C.A. §§ 501, 7111 (West 2002); 38 C.F.R. §§ 20.1400, 
20.1402, 20.1403 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
VCAA notice is not required because the issue presented 
involves a motion for review of a prior final Board decision 
on the basis of CUE.  See Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc).  

CUE

Effective November 21, 1997, the provisions of Pub. L. No. 
105-111, 111 Stat. 2271, codified at 38 U.S.C.A. § 7111, 
permit challenges to decisions of the Board on the grounds of 
CUE.  A final Board decision may be revised or reversed on 
the grounds of CUE by the Board on its own motion, or upon 
request of a moving party at any time after the decision is 
made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c); 38 C.F.R. § 
20.1400, et seq. (2008).  

A CUE motion is not an appeal.  Therefore, with certain 
exceptions, it is not subject to regulations which pertain to 
the processing and disposition of appeals.  See 38 C.F.R. § 
20.1400.  In addition, neither the "benefit of the doubt" 
rule of 38 U.S.C.A. § 5107(b), nor the provisions for 
reopening claims on the grounds of new and material evidence 
under 38 U.S.C.A. § 5108 apply to CUE claims.  38 C.F.R. § 
20.1411(a), (b) (2008).  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  A motion alleging CUE in a 
prior Board decision must set forth clearly and specifically 
the alleged CUE, or errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  38 C.F.R. § 20.1404(b).  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the pleading requirements, and must be 
dismissed without prejudice.  Id.  The Board has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.  38 C.F.R. § 20.1400 (2008).  

CUE is defined as a very specific and rare kind of error of 
fact or of law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a).  A 
successful claim for CUE requires a showing that the error 
was "outcome determinative."  See Bustos v. West, 179 F.3d. 
1378, 1381 (Fed. Cir. 1999).  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  

By regulation, there are certain enumerated examples of 
situations that are not considered CUE which include: 1) 
changed diagnosis (new medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision); 2) duty to 
assist (VA's failure to fulfill the duty to assist); 3) 
evaluation of evidence (disagreement as to how the facts were 
weighed or evaluated); and 4) change in interpretation (CUE 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation).  38 C.F.R. § 20.1404(d), (e).  
This regulatory authority was promulgated with the intent to 
adopt the CUE standard as set forth by the Court in previous 
decisions on RO CUE claims.  See 63 Fed. Reg. 27534, 27536 
(1998).  The Board may therefore rely on the prior 
precedential decisions of the Court as to what exactly 
constitutes a valid claim of CUE.   

Court Remand

The Veteran asserts that the October 2008 Court Order that 
vacated the Board's November 2007 decision and remanded the 
matter shows that there was CUE in the January 2006 Board 
decision.  It does not.  There was no error by the Board.  
The case was vacated and remanded because our representative 
violated the procedural rules of the Court.  

By law, the Secretary of Veterans Affairs shall be 
represented before the Court of Appeals for Veterans Claims 
by the General Counsel of the Department.  38 U.S.C.A. § 7263 
(West 2002).  Within the Office of General Counsel, this 
representational duty has been assigned to the attorneys of 
Group VII (7).  In this case, in their appellate brief, the 
Group VII attorneys styled themselves as "the Secretary."  
By law, all questions on claims shall be subject to one 
review on appeal to the Secretary.  Final decisions on such 
appeals shall be made by the Board.  38 U.S.C.A. § 7104(a) 
(West 2002).  That is, when it comes to making a final 
decision on a claim, the Board stands in the shoes of the 
Secretary of Veterans Affairs, and the VA General Counsel 
represents the Board in its role for the Secretary.  Thus, 
the Board finds itself constrained to apologize to the Court 
for the actions of its representative.  

When the Board denies a claim, the claims file is returned to 
the RO.  If an appeal is filed with the Court, Group VII is 
notified and it recalls the file.  Under the rules in effect 
prior to April 1, 2008, Group VII made copies of the file and 
transmitted them to the Court.  Rule 3(h) of the Courts Rules 
of Practice and Procedure, in effect at that time required 
that any document transmitted to the Court be translated into 
English.  At this point the actions of Group VII become 
conflicted.  In its brief to the Court, Group VII emphasized 
the importance of translating all documents transmitted to 
the Court into English.  And then, it promptly transmitted 
the untranslated documents to the Court.  We find nothing in 
the brief to explain why Group VII willfully chose to violate 
the Court Rule when it could have simply had any untranslated 
documents translated by the RO or the Board.  

In its brief, Group VII asserted that the Board did not 
address the lack of translation of various documents.  We do 
so now and each individual document will be addressed below.  
Many of the people of Puerto Rico are bilingual.  They use 
both Spanish and English.  As a result, there are many 
documents that have both languages.  For instance, this case 
has several medical reports where the headings are in Spanish 
but the significant medical information is in English.  Nor 
is it unusual for reports in either language to have a few 
words from the other sprinkled in.  For example, the Veteran 
began several letters with Spanish dates and wrote the rest 
of the letter in English.  Also, there are many medical terms 
that have Latin and Greek roots, so the abbreviations are the 
same.  For example, if a doctor writes Dia.: does he mean 
diagnosis or diagnostico.  The Board will assume it is an 
abbreviation of the English.  Given the intertwining of 
languages, it would be fool hardy for the Board to guarantee 
that we will catch every word of Spanish and have it 
translated.  We can guarantee two things.  First, we have 
translated and completely understand all relevant documents.  
There is no error prejudicial to the Veteran in any of the 
untranslated documents.  38 U.S.C.A. § 7261(b) (West 2002).  
Second, if Group VII finds something that it thinks might be 
relevant, the Board or the RO will cooperate with Group VII 
to have it translated so that Group VII can comply with its 
duty to the Court.  

The Board finds itself at a vortex between Spanish and 
English.  On one hand, the Court requires English.  On the 
other hand, VA feels that the veterans, care givers, and VA 
personnel should feel free to communicate in Spanish.  There 
are even Spanish versions of standard VA forms to help our 
Spanish speaking claimants.  Hearings at the RO are 
frequently held in Spanish, with the transcript being 
translated into English.  When a decision by the RO is 
appealed, the RO has all the pertinent records translated 
into English by a contractor.  If the Board finds something 
that needs translation, it sends the documents to the same 
contractor.  If Group VII finds something that needs 
translation, the logical action is to ask the Board or the RO 
to have it translated.  Here again, the Board emphasizes the 
need for cooperation, not condemnation.  

It must be noted that the Board is a board.  That is, we are 
a specialized body that brings specialized subject matter 
knowledge to its deliberations.  By training and experience, 
our judges and counsel know that there are certain documents 
that are not relevant to the matter before the Board.  In 
this case, some of the files that Group VII claimed were 
untranslated had in fact been translated.  Everything that 
was not translated did not support the Veteran's claim.  
Specifically, Group VII claimed that the following had not 
been translated from Spanish into English, citing the record 
at 70-73, 76-80, 82-83, 105, 128-31, 134, 149-55, and 220-
221.  

R70-The heading and instructions are in Spanish (not 
translated); the medical information is in English.  
This has been translated.  
R71- A lengthy form, only the heading and the box checked by 
the doctor were translated.  The un-checked boxes were 
not translated.  This has been translated.  
R-72- The lower part of the form for administrative use was 
not translated, the rest of it was.  This has been 
translated.  
R73- A lengthy form, only the heading and the box checked by 
the doctor were translated.  The un-checked boxes were 
not translated.  
R76- The heading is in Spanish (not translated); the medical 
information is in English.  The heading has been 
translated.  
R77-A partially translated document due to illegibility of 
the copy.  This has been translated.  The blood 
pressure, 140/90, needs no translation.  
R78- A complete translation was of record.
R79- Untranslated certificate of authenticity of copies.  
This has been translated.  
R80- Untranslated instructions on the back of R79.  This has 
been translated.  
R82- Form 9S  All checked boxes and the Veteran's writing 
were translated.  Some of the unchecked boxes and 
instructions were not translated.  
R83- Back of Form 9S-  All of the Veteran's writing 
translated.  The heading "Continuacion Correspondente 
al Inciso" was not translated.  
R105- A FAX cover sheet in English, except for an 
untranslated request to put the documents in the claims 
folder.  This has been translated.  
R128- Translated in pertinent part, some unchecked boxes and 
illegible portion not translated.  This has been 
translated.  
R129- Untranslated release form.  This has been translated.  
Translation had noted the written entries as to date, 
time and signature.  
R130- Examination form.  Checked boxes have been translated; 
unchecked boxes have not been translated.  This has been 
translated.  
R131- Nurse's Intervention.  Checked boxes have been 
translated; unchecked boxes have not been translated.  
This has been translated.  Partially illegible.  
R134- Form is in English.  All Spanish was translated in 
entirety.  
R149- Letter.  All Spanish was translated in entirety.  
R150- A lengthy form, only the heading and the box checked by 
the doctor were translated.  The un-checked boxes were 
not translated.  This has been translated.  
R151- Lengthy form.  All written Spanish and checked boxes 
translated.  Some Spanish instructions and unchecked 
boxes not translated.  This has been translated.  
R152- A lengthy form, only the heading and the box checked by 
the doctor were translated.  The un-checked boxes were 
not translated.  This has been translated.  
R153- A complete translation was of record, except for one 
illegible word.  
R154- A complete translation was of record.
R155- A complete translation was of record.
R220 and R221-  2 page letter from Veteran; a complete 
translation was of record.  

In concluding this part of the discussion, we note that the 
Court has a rule requiring English, and that Group VII must 
have everything transmitted to the Court translated into 
English.  However, the Board is not required by law or 
regulation to translate the file into English for its review.  
In its brief, Group VII cited Allday v. Brown, 7 Vet. 
App. 517, 527 (1995) and Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Actually, neither of these cases 
addresses translations.  There is no precedential case 
requiring the Board to conduct its business in English.  If 
the attorneys of Group VII feel that the Board should 
translate everything, it might ask the appropriate group 
within the Office of General Counsel to propose such 
regulation.  That way our Spanish speaking veterans would 
have some in-put into matters that affect them.  

The current procedure for Group VII to ask the Court to 
vacate a Board decision and remand the matter deprives or 
delays the claimant of his day before the Court just because 
he speaks Spanish.  The Board asserts that the appropriate 
remedy is for Group VII to fulfill its representational 
duties to the Secretary by cooperating with the Board and 
simply asking for translations when they are found to be 
needed.  

One last point, this case turns on blood pressure readings, 
which are the same in Spanish and English.  

Discussion

In March 1983, the RO granted service connection for 
essential hypertension, rated as 20 percent disabling under 
diagnostic code 7101, from August 1982.  

In September 1995, the RO changed the diagnosis for the 
service-connected disability to hypertensive heart disease 
and assigned a 30 percent rating under diagnostic code 7007, 
from October 1994.  At that time, both hypertensive heart 
disease, diagnostic code 7007, and hypertensive vascular 
disease, diagnostic code 7101, were evaluated on the basis of 
blood pressure readings.  It would have been a violation of 
regulations to compensate the Veteran's elevated blood 
pressure twice under the different diagnostic codes.  38 
C.F.R. § 4.14.  

Changes in the rating criteria for cardiovascular disease 
were effective January 12, 1998.  62 Fed. Reg. 65,207, 
65,210-65,211 (Dec. 11, 1997).  While hypertensive vascular 
disease continued to be rated on the basis of blood pressure 
readings, hypertensive heart disease was rated on a different 
criteria using metabolic equivalents (MET's).  Because of 
this change, separate ratings could be assigned for both 
hypertensive vascular disease and hypertensive heart disease.  

A December 2004 rating decision continued the 30 percent 
evaluation for hypertensive heart disease under diagnostic 
code 7007 and granted a separate 10 percent rating for 
hypertension under diagnostic code 7101, effective the date 
of the change in the regulation, January 12, 1998.  The 
Veteran appealed and on January 9, 2006, the Board affirmed 
the RO decision.  

In May 2006, the Board received a letter in which the Veteran 
asserted that he identified CUE in the January 2006 Board 
decision.  The letter does not appear to challenge the Board 
decision as to the evaluation of the hypertensive heart 
disease, but focuses on the rating for hypertension.  He 
asserts that there must be a mistake in the rating of his 
hypertension because the condition was rated at 20 percent in 
1983.  The Veteran's emphasis on the previous rating as 
evidence that the disability should be assigned a higher 
rating is an argument as to how the evidence was weighed and 
is insufficient to establish CUE.  That there was a previous 
higher evaluation does not, of itself, establish CUE in a 
subsequent lower rating.  

The Veteran states that all of the doctors who have evaluated 
him and treated his condition have clearly stated that 
hypertension gets severe or gets worse as a person ages.  In 
part, this is an argument as to how the evidence was 
evaluated.  The January 2006 Board decision provided a 
detailed review of recent blood pressure readings showing 
that the predominant readings do not support a rating in 
excess of 10 percent.  The Veteran's disagreement with how 
the pertinent facts were evaluated does not establish CUE.  
38 C.F.R. § 20.1403(d)(3).  

In part, the Veteran appears to be providing new evidence of 
a medical nature, asserting that the disability must be 
worse.  He is not competent to provide such evidence because 
he lacks the medical training, experience and expertise to do 
so.  See Warren v. Brown, 6 Vet. App. 4 (1993).  More 
importantly, new evidence can not show CUE.  See Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994).  

The Veteran asserts that his hypertension was rated at 20 
percent in 1983 and cannot now be rated at 10 percent.  The 
law and regulations provide that a disability rating that has 
been in effect for 20 or more years cannot be reduced except 
for fraud.  38 U.S.C.A. § 110 (2002); 38 C.F.R. § 3.951(b) 
(2008).  The 20 percent rating for hypertension was in effect 
for a little over 12 years, from August 1982 to October 1994, 
when the diagnosis and rating were changed.  Therefore, the 
rating for hypertension does not meet the 20 year requirement 
of the law and regulation.  If the service-connected 
disability is viewed as one continuous cardiovascular 
disease, a 20 percent rating has been in effect for more than 
20 years.  However, when the cardiovascular disease is viewed 
as a whole in this manner, there has been no reduction, but a 
series of increases.  Since there is no reduction, the 
provisions of the law and regulation do not apply.  

The Board has carefully considered the Veteran's arguments in 
light of the record and the applicable law and regulations 
and does not find any error of fact or law in the January 9, 
2006 Board decision.  Therefore, the Veteran's motion to 
revise that decision must be denied.  


ORDER

The Veteran's motion to revise the January 9, 2006 Board 
decision denying a separate disability rating in excess of 10 
percent for hypertension, on and after January 12, 1998, is 
denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


